Citation Nr: 0310713	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Buffalo, 
New York, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO denied service connection for a nervous condition.

In April 2002 and September 2002 the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Board's development yielded relevant evidence regarding 
the relationship between a current psychiatric disorder and 
the veteran's service-connected disabilities.  The Board is 
granting service connection for a psychiatric disorder.  In 
light of the grant herein of the veteran's claim on appeal, 
the Board's consideration of the new evidence in the first 
instance is not prejudicial to the veteran.


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The veteran's service-connected right knee and low back 
disabilities, with accompanying pain, resulted in major 
depression.


CONCLUSION OF LAW

A psychiatric disorder, major depression, is the result of 
service-connected right knee and low back disabilities.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the assembled evidence supports a grant of the 
veteran's claim for service connection for a psychiatric 
disorder.  The Court has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  

II.  Service Connection for a Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

VA has established service-connection for disability of the 
veteran's right knee.  He underwent surgery on that knee 
during service, and later underwent a total knee replacement.  
VA has also granted service connection for disabilities of 
the lumbar spine, left knee, and bilateral hips, all as 
secondary to the service-connected right knee disability.

The veteran has asserted that he has mental problems as a 
result of medication he takes for his right knee disorder.  
He also states that he had psychological trauma in service 
when he was severely beaten by a group of fellow soldiers.

Medical records from the years since service reflect ongoing 
treatment for knee, back, and hip disorders, with consistent 
reports and findings of pain.  Psychological evaluation and 
treatment notes reflect findings of severe major depression, 
features of post-traumatic stress disorder (PTSD), and 
generalized anxiety.

In April 2003, Albert K. Chen, M.D., examined the veteran at 
the request of VA.  Dr. Chen reviewed the veteran's medical 
and psychiatric history.  Dr. Chen concluded that the veteran 
had recurrent major depression related to right knee and low 
back disorders that created constant, intractable pain.

Mental health records, particularly Dr. Chen's 2003 opinion, 
support a finding that the veteran's psychiatric disorder, 
described as major depression, is the result of his service-
connected right knee and low back disabilities.  Service 
connection for the psychiatric disorder, as secondary to the 
service-connected right knee and low back disabilities, is 
therefore granted.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include major depression, is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

